DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 11, 2019 is/are in compliance with the provisional of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Stevens on June 04, 2021.

The application has been amended as follows: 

CLAIMS:


creating, by a first orchestrator, a first application including a plurality of first objects in a network computing environment, the plurality of first objects including a first portion and a second portion;
mounting, by a storage manager, one or more storage volumes to the first portion of the plurality of first objects;
creating, by a second orchestrator, an application snapshot of the plurality of first objects;
creating, by the storage manager, one or more storage volume snapshots of the one or more storage volumes;
receiving, by the second orchestrator, an instruction to rollback the first application to the application snapshot; and
in response to the instruction, performing, by the second orchestrator:
(a) deleting the second portion of the plurality of first objects but not the first portion of the plurality of first objects;
(b) following performing (a), instructing the storage manager to rollback the one or more storage volumes to the one or more storage volume snapshots and mount the one or more storage volumes following rolling back to the first portion of the plurality of first objects; and
(c) following performing (b), instructing the first orchestrator to recreate the second portion of the plurality of first objects according to the application snapshot.

2. (Original) The method of claim 1, wherein the first portion of the plurality of first objects are persistent volume claim (PVC) objects.



4. (Original) The method of claim 3, wherein the second portion of the plurality of first objects includes a pod.

5. (Original) The method of claim 4, wherein the second portion of the plurality of first objects includes at least one of a config map, secret, stateful set, replica set, service, and service account.

6. (Original) The method of claim 1, wherein the plurality of first objects includes a hierarchy defining parent-child relationships; wherein performing (a) comprises deleting the second portion of the plurality of first objects such that a parent of each object of the second portion of the plurality of first objects is deleted before deleting the each object.

7. (Currently Amended) The method of claim 6, wherein performing (c) comprises recreating the second portion of the plurality of first objects according to the application snapshot such that for each object of the second portion of the plurality of first objects, a parent of the each object is recreated before the each object.

8. (Original) The method of claim 1, wherein (b) further comprises deleting a third portion of the plurality of first objects that were created after creating the application snapshot, the third portion of the plurality of first objects having one or more second storage volumes mounted thereto.



10. (Original) The method of claim 1, wherein the storage manager implements virtualized storage volumes.

11. (Currently Amended) A system comprising:
a network computing environment including a plurality of computing nodes;
a first orchestrator executing in the network computing environment;
a second orchestrator executing in the network computing environment;
a storage manager executing in the network computing environment;
wherein the first orchestrator, second orchestrator, and storage manager are programmed to:
create, by a first orchestrator, a first application including a plurality of first objects in a network computing environment, the plurality of first objects including a first portion and a second portion;
mount, by a storage manager, one or more storage volumes to the first portion of the plurality of first objects;
create, by a second orchestrator, an application snapshot of the plurality of first objects;
create, by the storage manager, one or more storage volume snapshots of the one or more storage volumes;
receive, by the second orchestrator, an instruction to rollback the first application to the application snapshot; and
in response to the instruction, perform, by the second orchestrator:

(b) following performing (a), instructing the storage manager to rollback the one or more storage volumes to the one or more storage volume snapshots and mount the one or more storage volumes following rolling back to the first portion of the plurality of first objects; and
(c) following performing (b), instructing the first orchestrator to recreate the second portion of the plurality of first objects according to the application snapshot.

12. (Original) The system of claim 11, wherein the first portion of the plurality of first objects are persistent volume claim (PVC) objects.

13. (Original) The system of claim 11, wherein the second portion of the plurality of first objects includes containers.

14. (Original) The system of claim 13, wherein the second portion of the plurality of first objects includes a pod.

15. (Original) The system of claim 14, wherein the second portion of the plurality of first objects includes at least one of a config map, secret, stateful set, replica set, service, and service account.

16. (Original) The system of claim 11, wherein the plurality of first objects includes a hierarchy defining parent-child relationships; wherein performing (a) comprises deleting the second portion of the 

17. (Currently Amended) The system of claim 16, wherein performing (c) comprises recreating the second portion of the plurality of first objects according to the application snapshot such that for each object of the second portion of the plurality of first objects, a parent of the each object is recreated before the each object.

18. (Original) The system of claim 11, wherein (b) further comprises deleting a third portion of the plurality of first objects that were created after creating the application snapshot, the third portion of the plurality of first objects having one or more second storage volumes mounted thereto.

19. (Original) The system of claim 11, wherein the first orchestrator is a KUBERNETES orchestrator.

20. (Original) The system of claim 11, wherein the storage manager is programmed to implement virtualized storage volumes.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are directed to a specific way of managing and rolling back data. Specifically the claims requires creating an application that includes objects separated into a first and second portion. 
The prior art DHAMDHERE et al. (US 2019/0065323) discloses multiple computing nodes and orchestrators to perform the creation of application objects, snapshot of the application and of the storage volume. DHAMDHERE further discloses deploying application from the snapshot to form a new application instance.
The prior art Wayda et al. (US 2008/0256141) discloses the use of snapshots and restoration according to the snapshots. The data in Wayda is separated into two different areas, a preserved data area and a write data area. The restore command in Wayda causes the controller to delete data in the write data area to restore to the point-in-time when the snapshot was created. Differing from the claims the restore in Wayda only deletes data in the second portion/area rather than the deleting the second portion/area, rolling back a storage volume according to the storage volume snapshot, mounting the first portion/area, and recreating the second portion/area.
The prior art does not suggest or disclose rollback instruction to rollback the first application to the application snapshot by performing in chronological order the steps of a) deleting only the second portion of the objects, b) rollback of the storage volume to the storage volume snapshot and mounting the storage volume to the first portion after rolling back, and c) recreating the second portions of the objects.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967.  The examiner can normally be reached on Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIDNEY LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136